DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on April 26, 2021. Claims 1, 16 and 20 are amended, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on April 26, 2021 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claims. 
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the 
Regarding limitations the Claim 1 of the instant case, Baeumel teaches in Fig. 1 that contact elements 14-16 are provided at pre-determined locations along the length of the length of the structural member. 
Therefore, it is reasonable to conclude that Hogenmueller as modified teaches all limitations of Claim 1 and other similar Claims 16 and 20. 
Conclusion: Examiner has shown the rejections set forth in the Office Action of January 26, 2021 are proper. In light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8552668 B2 (Hogenmueller), in view of DE 19715824 C2 (Baeumel) and in further view of US 20170125989 A1 (Kischkat).
Regarding Claims 1, 16 and 20, Hogenmueller teaches:
A structural module subassembly for a vehicle, comprising: an enclosed structural member; a plurality of electrical components operably coupled to the enclosed structural member; a plurality of conductive reinforcement rods overmolded in the enclosed structural member, wherein at least two of the conductive reinforcement rods are voltage source conductors to selectively power the plurality electrical components; a plurality of electrical connection points provided at ore-determined locations along the length of the structural member adapted for making electrical connections with respective electrical components; a plurality of slave controllers, each operably coupled to at least one of the plurality of electrical components, wherein control signals are operably transmitted from a microcontroller of the vehicle, either wirelessly or by at least two additional of the conductive reinforcement rods that are communication bus conductors, to at least one predetermined slave controllers, wherein the slave controller is operable to determine a system configuration for an automotive electrical body system that connects either in wire, wireless, or both; the system has multiple control units, e.g. ECU 116, and main controller 124; Fig. 5-6, wired power and communication links or wired power links and wireless communication links). 
Hogenmueller does not teach explicitly on using a structure module subassembly as electrical conduct pathways. However, Baeumel teaches (Baeumel: Figs. 1-2 and Col. 3 line 14 – Col. 4 line 5; an automotive metallic body is coated with insulation layer 2 as three phase, i.e. three conductor rod, power conductors; Fig. 1, contact elements 14-16 are provided at pre-determined locations along the length of the length of the structural member).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hogenmueller with using a structure module subassembly as electrical conduct pathways as further taught by Baeumel. The advantage of doing so is “to provide a method with which a simpler and more flexible process for the production of a device for the line of flow at low cost is made possible” (Baeumel: Col. 1 lines 53-56).
Hogenmueller does not teach explicitly on using an overmolded method. However, Kischkat teaches (Kischkat: Figs. 1-5, an overmolded conductor path method and structure).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hogenmueller with using an overmolded method as further taught by Kischkat. The advantage of doing so to provide a mechanism to improve a plastic injection overmolded conductor path structure so that the risk of short circuits is minimized (Kischkat: [001]-[0010]).
Regarding Claim 2, Hogenmueller as modified teaches all elements of Claim 1. Hogenmueller as modified further teaches:
The structural module assembly of claim 1, wherein there are a plurality of electrical components electrically operably coupled to the structural member (Hogenmueller: Figs. 1-2, 5-6).
Regarding Claim 3, Hogenmueller as modified teaches all elements of Claim 1. Hogenmueller as modified further teaches:
The structural module assembly of claim 1, wherein the at least one electrical component has wireless communication with a main microcontroller of the vehicle (Hogenmueller: Figs. 1-2, 5-6).
Regarding Claims 4 and 17, Hogenmueller as modified teaches all elements of Claims 1 and 16 respectively. Hogenmueller as modified further teaches:
The structural module assembly of claim 1, further comprising at least one slave controller connected to the at least one electrical component, wherein the slave controller receives control signals from a master controller of the vehicle and determines which of the at least one electrical components to activate and sends power to the respective at least one electrical components via the first pair of main power conductors (Hogenmueller: Figs. 1-2, 5-6, and 8-9, it is further noted that master/slave architecture is a basic electric control method and control power switch is also known practice in the field).
Regarding Claim 5, Hogenmueller as modified teaches all elements of Claims 1/4. Hogenmueller as modified further teaches:

Regarding Claims 6 and 19, Hogenmueller as modified teaches all elements of Claims 1/4-5 and 16/18 respectively. Hogenmueller as modified further teaches:
The structural module assembly of claim 5, wherein the master controller is operable to determine which of the at least one electrical components to activate and assigns an address or signature to target a specific one of the electrical components for activation, which is transmitted to the slave controller connected to the specific electrical component (Hogenmueller: Figs. 2 and 6, it is noted that using address or IDs to distinguish one of multiple slaves in a wired or wireless system is a known scheme).
Regarding Claim 7, Hogenmueller as modified teaches all elements of Claims 1/4. Hogenmueller as modified further teaches:
The structural module assembly of claim 4, wherein the at least one slave controller is a programmed slave controller that varies the amount of power to apply to the at least one electrical component (Hogenmueller: Figs. 1-2, each slave controller is a microcontroller that can be programmed to various tasks such as various power supply).
Regarding Claim 8, Hogenmueller as modified teaches all elements of Claims 1/4. Hogenmueller as modified further teaches:
multiple sensors, e.g. 514, are distributed in the body system and send feedbacks to the controller 504, where fault sensing is one of core reasons to install sensors in an electric system).
Regarding Claim 13, Hogenmueller as modified teaches all elements of Claim 1. Hogenmueller as modified further teaches:
The structural module assembly of claim 1, wherein the structural member is a two piece composite wherein at least two of the conductive reinforcement rods are overmolded directly within each of the composite pieces, and wherein the two pieces are welded together forming an enclosure having the conductive reinforcement rods operable to transmit power and communication data to each of the electrical components (Kischkat: Figs. 1-5, an overmolded conductor path method and structure).
Regarding Claims 14 and 18, Hogenmueller as modified teaches all elements of Claims 1 and 16. Hogenmueller as modified further teaches:
The structural module assembly of claim 1, wherein a second pair of the plurality of conductive reinforcement rods are communication bus conductors operable to send control signals for activation of the at least one electrical component with power from the main power conductors (Kischkat: Figs. 1-5, an overmolded conductor path method and structure, where there could be multiple conductor pairs and user may choose usages of each conductors per design and circumstances).
Regarding Claim 15, Hogenmueller as modified teaches all elements of Claims 1/14. Hogenmueller as modified further teaches:
The structural module assembly of claim 14, further comprising at least one slave controller operably coupled to the at least one electrical component, wherein the slave controller receives control signals from a main microcontroller of the vehicle and determines which of the at least one electrical components to activate and sends power to the respective at least one electrical components via the first pair of main power conductors (Hogenmueller: Figs. 1-2, each slave controller is a microcontroller that can be programmed to various tasks such as various power supply to various components within the subsystem).
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8552668 B2 (Hogenmueller), in view of DE 19715824 C2 (Baeumel) and in further view of US 20170125989 A1 (Kischkat) and US 20160001781 A1 (Fung).
Regarding Claims 9, 11, 12, Hogenmueller as modified teaches all elements of Claims 1/4. Hogenmueller as modified does not teach explicitly on various controllers on car subsystems. However, Fung further teaches:
The structural module assembly of claim 4, wherein the slave controller is selected from the group consisting of left hand headlight microcontroller, right hand headlight microcontroller, hood latch microcontroller, active grille shutter microcontroller, ambient air temperature microcontroller, airbag crash sensor microcontroller, horn an automotive control system configuration and sensors).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hogenmueller with various controllers on car subsystems as further taught by Fung. The advantage of doing so to provide a mechanism to monitor automotive and operator conditions for safety (Fung: [0006]-[0007]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8552668 B2 (Hogenmueller), in view of DE 19715824 C2 (Baeumel) and in further view of US 20170125989 A1 (Kischkat) and US 20170264111 A1 (Komatsu).
Regarding Claim 10, Hogenmueller as modified teaches all elements of Claim 1. Hogenmueller as modified does not teach explicitly on using pulse width modulation control signals. However, Komatsu further teaches:
The structural module assembly of claim 1, wherein the at least one electrical component is/are selectively activated with pulse width modulation control signals so that the amount of power applied to each electrical component can be varied as desired (Komatsu: [0136]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hogenmueller as modified with using pulse width modulation control signals as further taught by Komatsu. The advantage of doing so to provide a mechanism control power supply effectively in an electric vehicle (Komatsu: [0002]-[0006]).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649